Citation Nr: 0946305	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left upper extremity, secondary to 
service-connected limitation of motion of the cervical spine, 
status post cervical discectomy, C5 to C6.  

2.  Entitlement to a higher rating for degenerative disc 
disease of L5 to S1 with spinal stenosis (DDD), currently 
evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to April 
1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
radiculopathy of the left upper extremity and assigned a 
disability rating of 10 percent, effective January 23, 2006, 
and denied entitlement to a rating in excess of 60 percent 
for DDD. 


FINDING OF FACT

In October 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  

On October 22, 2009, prior to the promulgation of a decision 
in the appeal, the Board received a letter from the Veteran 
indicating that he was requesting a withdrawal of the left 
upper extremity and DDD claims on appeal.  This letter acts 
as a withdrawal of the Veteran's appeal.  Accordingly, there 
remain no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


